DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 10, 11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonowicz et al. (“Rheological Fluids as a Potential Component of Textile Products” FIBERS AND TEXTILES in Eastern Europe 2014, 22, 1(103) 28-33).
Regarding Claims 1, 10, 11, 16: Leonowicz et al. disclose an energy absorbing three dimensional (3D) structure, comprising: an outer shell formed from a shell material (plastic bags (which are suitable for directly containing a transformative feedstock during a filling operation) and which are filled with said fluid pg. 29 middle column “Composite Structures with STF, MRF”), the outer shell having a void forming a core volume; a transformative feedstock contained in the void; and wherein the transformative feedstock is encapsulated within the outer shell (shear thickening and magnetorheological fluids placed inside the layers in plastic bags 
Regarding Claims 2, 3 and 5: Leonowicz et al. disclose the structure of claim 1.  Leonowicz et al. further disclose wherein the transformative feedstock comprising a transformative shear thickening liquid feedstock or a transformative magnetorheological fluid feedstock comprises a ferrofluid feedstock (pg. 29 right column-pg. 33 middle column).
Regarding Claim 20:Leonowicz et al. disclose an energy absorbing three dimensional (3D) structure, comprising: an outer shell formed from a shell material, the outer shell having a void forming a core volume; a transformative liquid feedstock contained in the void (plastic bags (which are suitable for directly containing a transformative feedstock during a filling operation) and which are filled with said fluid pg. 29 middle column “Composite Structures with STF, MRF”); the transformative liquid feedstock including at least one of: a shear thickening liquid feedstock; a shear thinning liquid feedstock; a magnetorheological liquid feedstock; a ferrofluid liquid feedstock; a photocurable liquid feedstock; wherein the transformative feedstock is encapsulated within the outer shell (shear thickening and magnetorheological fluids placed inside the layers in plastic bags plastic bag is sealed (i.e. has the same material sealing and forming the void)), the outer shell is temperature responsive (the plastic bag would inherently be temperature responsive getting stiffer when chilled and less firm with heated), and the transformative feedstock provides enhanced energy absorbing properties to the 3D structure (Ballistic performance tests performed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 12-15, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leonowicz et al. (“Rheological Fluids as a Potential Component of Textile Products” FIBERS AND TEXTILES in Eastern Europe 2014, 22, 1(103) 28-33).
Regarding Claims 4 and 7: Leonowicz et al. disclose the structure of claim 1.  Leonowicz et al. fail to specifically describe wherein the transformative feedstock comprises a 
Regarding Claims 13 and 14: Leonowicz et al. disclose the structure of claim 1.  Leonowicz et al. fail to specifically describe wherein the void comprises a cylindrical void and wherein the cylindrical void comprises a diameter of microns to centimeters.  However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such matters to be a result of design choice well within the skill of a routineer in the art.
Regarding Claim 15: Leonowicz et al. disclose the structure of claim 13.  Leonowicz et al. fail to specifically describe wherein the structure comprises different energy absorbing characteristics at one of: different locations of the structure; or different depths of structure. However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such matters to be a result of design choice well within the skill of a routineer in the art.
Regarding Claim 17: Leonowicz et al. disclose the structure of claim 1.  Leonowicz et al. fail to specifically describe wherein the void comprises first and second distinct voids. However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such matters to be a result of design choice well within the skill of a routineer in the art.
Regarding Claim 18: Leonowicz et al. disclose the structure of claim 1.  Leonowicz et al. describe two different feedstocks but fail to specifically describe wherein the transformative feedstock comprises both first and second formative feedstocks (formative is assumed to be a typo and should be transformative?). However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such matters to be a result of design choice well within the skill of a routineer in the art.
Regarding Claim 19: Leonowicz et al. disclose the structure of claim 1.  Leonowicz et al. fail to specifically describe wherein the transformative feedstock is temperature responsive to provide first and second degrees of energy absorption qualities when the structure is experiences first and second temperatures, however absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found it obvious to substitute other transformative feedstocks such as those which are temperature sensitive.
Regarding Claim 12 and 21: Leonowicz et al. disclose the structure of claims 1 and 20.  Leonowicz et al. fail to specifically describe wherein the shell is formed from at least one of: a powdered metal; a powdered plastic; a silicone; an acrylate; and an epoxy. However absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found such matters to be a result of design choice well within the skill of a routineer in the art, especially given the teaching of Leonowicz et al. that the fluid is contained in a plastic bag (which was probably at one time a plastic powder).
Regarding Claim 22:  Leonowicz et al. teach an energy absorbing three dimensional (3D) structure, comprising: an outer shell formed from a shell material (plastic (which are suitable for directly containing a transformative feedstock during a filling operation) and which are filled with said fluid pg. 29 middle column “Composite Structures with STF, MRF”) , the outer shell having a void forming a core volume; a transformative feedstock contained in the void; and wherein the transformative feedstock is encapsulated within the outer shell (shear thickening and magnetorheological fluids placed inside the layers in plastic bags plastic bag is sealed (i.e. has the same material sealing and forming the void)), and provides energy absorbing properties that .
Allowable Subject Matter
Claims 8 together with 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art alone or in combination teaches the shell being formed from cured portions of the transformative feedstock which is photocurable.
Response to Arguments
Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive for the following reasons:  Applicant argues that the shell of the prior art is a “a structure in which layers of Twaron CT709 para-aramide fabrics and ultra-high molecular weight polyethylene (UDSB71) were used and the STF and MRF were placed between the layers in plastic bags”, thus arguing that the void is not formed by the shell material.  However this argument is unpersuasive.  The plastic bags are in and of themselves a shell material and form the void that contains the STF and MRF. 
Applicant argues that the prior art is completely different from the instant application and argues features which are not found in the claims in enough detail as to circumvent the used prior art.  Applicant’s claims are too broad and as such the prior art still renders the claims anticipated or obvious as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744